DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  incorrect punctuation mark.
Claim 1, lines 17-18 recites “…an air distributor adapted to receive the stored electrical power, and wherein the air distributor is operable to distribute the heated air into a physical space.  wherein the source of hydrogen…”  The period “.” is incorrect in this position.  The correction punctuation mark should a semicolon “;”.
For purposes of examination, examiner will interpret claim 1, lines 17-18 as reciting: “…an air distributor adapted to receive the stored electrical power, and wherein the air distributor is operable to distribute the heated air into a physical space; wherein the source of hydrogen…”  
Appropriate correction is required.
Claims 1 and 15-17 are objected to because of the following informalities: language inconsistency.
Claim 1 recites a hydrogen fuel cell in line 4.  However, further line 18 recites: “…wherein the source of hydrogen, the fuel cell…”  Language consistency is recommended in order to avoid confusion.  
claim 1, line 18 as reciting: “…wherein the source of hydrogen, the hydrogen fuel cell…”  
Claim 15 recites: “…in communication with the fuel cell, the electrical system, the heater, and the air distributor; and configured to:
monitor the operational status of the fuel cell, the electrical system, the heater, and the air distributor;
control the operation of the fuel cell, the electrical system, the heater, and the air distributor; and
log data about the operational status of the fuel cell, the electrical system, the heater, and the air distributor.”  Language consistency is recommended in order to avoid confusion.  
For purposes of examination, examiner will interpret claim 15 as reciting: “…in communication with the hydrogen fuel cell, the electrical system, the heater, and the air distributor; and configured to:
monitor the operational status of the hydrogen fuel cell, the electrical system, the heater, and the air distributor;
control the operation of the hydrogen fuel cell, the electrical system, the heater, and the air distributor; and
log data about the operational status of the hydrogen fuel cell, the electrical system, the heater, and the air distributor.”  
Claim 16 recites: “…wherein the data about the operational status comprises one or more of: an output level of the stored electrical power, the temperature of the heated air, an air temperature in one or more locations in the physical space, an operating time the fuel cell, the electrical system, the heater, and the air distributor, and a time entry corresponding to the indication of the operational status of one or more of the fuel cell, the electrical system, the heater, and the air distributor.”  Language consistency is recommended in order to avoid confusion.  
For purposes of examination, examiner will interpret claim 16 as reciting: “…wherein the data about the operational status comprises one or more of: an output level of the stored electrical power, the temperature of the heated air, an air temperature in one or more locations in the physical space, an operating time period during which the heated air has been distributed into the physical space, a dwell time period during which the heated air is to continue to be distributed into the physical space, a location of the system, an indication of the operational status of one or more of the hydrogen fuel cell, the electrical system, the heater, and the air distributor, and a time entry corresponding to the indication of the operational status of one or more of the hydrogen fuel cell, the electrical system, the heater, and the air distributor.
Claim 17 recites: “…wherein: 
the control unit comprises a control panel comprised of a display and a plurality of information entry keys; and
the control unit is configured to:
display the data about the operational status on the display;
the fuel cell, the electrical system, the heater, and the air distributor via the information entry keys; and
control the operation of the fuel cell, the electrical system, the heater, and the air distributor based on the information received via the information entry keys.” Language consistency is recommended in order to avoid confusion.  
For purposes of examination, examiner will interpret claim 17 as reciting: “…wherein:
the control unit comprises a control panel comprised of a display and a plurality of information entry keys; and
the control unit is configured to:
display the data about the operational status on the display;
receive information for controlling the operation of the hydrogen fuel cell, the electrical system, the heater, and the air distributor via the information entry keys; and
control the operation of the hydrogen fuel cell, the electrical system, the heater, and the air distributor based on the information received via the information entry keys.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6 recites: “…wherein the electrical system comprises a power conditioner comprising electrical circuits operable to rectify and filter the electrical power.” This limitation is considered indefinite because the electrical power, being generated by a hydrogen fuel cell is by nature direct current "DC", and thus is already rectified.  Therefore, it is unclear how an already rectified electrical power can be further rectified by a circuit. 
For the purpose of examination, as best understood, the limitation will be interpreted to read, “…to invert and filter the electrical power”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10 and 14-17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Anderson et al. (US Pat. Pub. No. 2019/0321500, hereinafter Anderson).
Claims 1 and 4, Anderson discloses a system for sterilizing a physical space (#100), comprising:
a portable housing (wheeled cart) (encompasses the limitation of claim 4) (see paragraphs [0015]-[0016]);
a source of hydrogen (see paragraphs [0015] and [0017]-[0018]);
a hydrogen fuel cell adapted to receive hydrogen from the source of hydrogen, wherein the hydrogen fuel cell is operable to use the hydrogen for generating electrical power (see paragraphs [0015];
an electrical system adapted to receive the electrical power, wherein the electrical system comprises an electrical storage for holding stored electrical power, wherein the electrical system is operable to store the electrical power in the electrical storage, and wherein the electrical system is operable to provide the stored electrical power for use outside the electrical system (see paragraphs [0015], [0017], [0029] and [0032]);
a heater adapted to receive the stored electrical power, wherein the heater is operable to produce heated air at a temperature sufficient to achieve a desired sterilization effect (see paragraphs [0015], [0023]-[0024] and [0030]); and
an air distributor adapted to receive the stored electrical power, and wherein the air distributor is operable to distribute the heated air into a physical space (see paragraphs [0015], [0017], [0020] and [0032]), 
wherein the source of hydrogen, the fuel cell, the electrical system, the heater, and the air distributor are mounted to the portable housing (see paragraphs [0015], [0023] and [0032]).
In regards to Claim 2, Anderson discloses wherein the source of hydrogen comprises a tank containing compressed hydrogen (see paragraph [0017]).
In regards to Claim 3, Anderson discloses wherein the source of hydrogen comprises:
a liquid feedstock (see paragraphs [0017]-[0018]); and
a reformer adapted to receive the liquid feedstock, wherein the reformer is operable to produce hydrogen locally from the liquid feed stock (see paragraphs [0017]-[0018]).
In regards to Claim 8, Anderson discloses wherein the desired sterilization effect comprises killing one or more insects (see paragraphs [0019]-[0020]). 
In regards to Claim 10, Anderson discloses wherein the desired sterilization effect comprises killing one or more microorganisms (see paragraph [0021]). 
In regards to Claim 14, Anderson further discloses comprising: 
a UV light source, wherein the UV light source:
is adapted to be coupled to the electrical connection and to receive the stored electrical power (see paragraphs [0021] and [0033]); and
is operable to provide UV light in the physical space for treating against microorganisms (see paragraphs [0021] and [0033]).
In regards to Claim 15, Anderson discloses further comprising: 
a control unit, wherein the control unit is: 
mounted to the portable housing; adapted to receive the stored electrical power (see paragraph [0023]);
in communication with the fuel cell, the electrical system, the heater, and the air distributor; and configured to:
monitor the operational status of the fuel cell, the electrical system, the heater, and the air distributor (see figures 4-5, and paragraphs [0023] and [0045]-[0063]);
control the operation of the fuel cell, the electrical system, the heater, and the air distributor (see figures 4-5, and paragraphs [0023] and [0045]-[0063]); and
log data about the operational status of the fuel cell, the electrical system, the heater, and the air distributor (see figures 4-5, and paragraphs [0023] and [0045]-[0063]).
In regards to Claim 16, Anderson discloses wherein the data about the operational status comprises one or more of: an output level of the stored electrical power, the temperature of the heated air, an air temperature in one or more locations in the physical space, an operating time period during which the heated air has been distributed into the physical space, a dwell time period during which the heated air is to continue to be distributed into the physical space, a location of the system, an indication of the operational status of one or more of the fuel cell, the electrical system, the heater, and the air distributor, and a time entry corresponding to the indication of the operational status of one or more of the fuel cell, the electrical system, the heater, and the air distributor (see figures 4-5, and paragraphs [0023] and [0045]-[0063]).
Claim 17, Anderson discloses wherein:
the control unit comprises a control panel comprised of a display and a plurality of information entry keys (see paragraph [0042]); and
the control unit is configured to:
display the data about the operational status on the display (see paragraphs [0042] and [0059]);
receive information for controlling the operation of the fuel cell, the electrical system, the heater, and the air distributor via the information entry keys (see paragraph [0042] and [0061]-[0062]); and
control the operation of the fuel cell, the electrical system, the heater, and the air distributor based on the information received via the information entry keys (see paragraph [0042] and [0061]-[0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-7, 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt et al. (US Pat. Pub. No. 2013/0183749, hereinafter Aamodt) in view of Office of Energy Efficiency & Renewable Energy (“Fuel Cell Systems”.  Department of Energy, hereinafter Office).
In regards to Claims 1 and 4, Aamodt discloses a system for sterilizing a physical space, comprising:
a portable housing (housing may be a wheeled cart) (encompasses the limitation of claim 4) (see paragraph [0191]); 
an electrical system adapted to receive the electrical power, wherein the electrical system comprises an electrical storage for holding stored electrical power, wherein the electrical system is operable to store the electrical power in the electrical storage, and wherein the electrical system is operable to provide the stored electrical power for use outside the electrical system (electrical system comprises ultra-capacitors and batteries to receive and store electrical power and the electrical system powers a 
a heater adapted to receive the stored electrical power, wherein the heater is operable to produce heated air at a temperature sufficient to achieve a desired sterilization effect (a heater uses power from the electrical system and temperature of the heater is monitored to assure adequate temperature in an output stream of dry god during sterilization (see paragraphs [0108] and [0117]);
an air distributor adapted to receive the stored electrical power, and wherein the air distributor is operable to distribute the heated air into a physical space (exhaust fans use power from the electrical system and ensure dispersion of the dry fog or coverage of the room being subjected to sterilization (see paragraph [0106]); and 
wherein the electrical system, the heater and the air distributor are mounted to the portable housing (see paragraph [0191]).
Aamodt fails to disclose:
a source of hydrogen; and
wherein the fuel cell is a hydrogen fuel cell adapted to receive hydrogen from the source of hydrogen, wherein the hydrogen fuel cell is operable to use the hydrogen for generating electrical power; and 
wherein the source of hydrogen and the hydrogen fuel cell are mounted to the portable housing.

It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for sterilizing a physical space as disclosed by Aamodt by substituting a known fuel cell for another known fuel cell with the system, such as a hydrogen fuel cell adapted to receive hydrogen from a source of hydrogen, wherein the hydrogen fuel cell is operable to use the hydrogen for generating electrical power and wherein the source of hydrogen and the fuel cell are also mounted to the portable housing, as claimed by the applicant, with a reasonable expectation of success, as Office teaches fuel cell systems useful for generating electricity in the form of direct current from electro-chemical reactions that take place in the fuel cells, wherein a useful and clean type of fuel cell is a hydrogen fuel cell, whereby a source of hydrogen 
	In regards to Claim 2, Aamodt, in view of Office, discloses the system as recited in claim 1.  Office further teaches wherein the source of hydrogen comprises a tank containing compressed hydrogen (see page 2 and page 7; Office discloses wherein the source of hydrogen may be supplied from storage tanks, and hydrogen is typically stores in high-pressure tanks, i.e. tank containing compressed hydrogen.).
	It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Aamodt by having the source of hydrogen comprising a tank containing compressed hydrogen, as claimed by the applicant, with a reasonable expectation of success, as Office teaches fuel cell systems useful for generating electricity in the form of direct current from electro-chemical reactions that take place in the fuel cells, wherein a useful and clean type of fuel cell is a hydrogen fuel cell, whereby a source of hydrogen may comprise a tank containing compressed hydrogen to supply the hydrogen to the fuel cells within the fuel cell system, thereby providing advantages of environmentally friendly hydrogen fuel cell power of minimal size to power a improved disinfection system with fluctuating power demands (see pages 2 and 7).  
Claim 3, Aamodt in view of Office, discloses the system as recited in claim 1.  Office further teaches wherein the source of hydrogen comprises a liquid feedstock and a reformer adapted to receive the liquid feedstock, wherein the reformer is operable to produce hydrogen locally from the liquid feedstock (see pages 1-5; Office teaches a useful and clean type of fuel cell is a hydrogen fuel cell, which a source of hydrogen supplied from a reformer, wherein the reformer converts hydrocarbons into a mixture comprising hydrogen and carbon compounds called reformate and the reformate is further processed to remove impurities before it is sent to the fuel cells within the fuel cell system. The hydrogen fuel cell is adapted to receive hydrogen from the source of hydrogen, which is a polymer electrolyte membrane "PEM" fuel cell which receives the hydrogen from the reformer, and the hydrogen fuel cell is operable to use the hydrogen for generating electrical power (PEM fuel cell uses hydrogen to produce electrical current).).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system for sterilizing a physical space as disclosed by Aamodt by having the source of hydrogen comprising a liquid feedstock and a reformer adapted to receive the liquid feedstock, wherein the reformer is operable to produce hydrogen locally from the liquid feedstock, as claimed by the applicant, with a reasonable expectation of success, as Office teaches fuel cell systems useful for generating electricity in the form of direct current from electro-chemical reactions that take place in the fuel cells, wherein a useful and clean type of fuel cell is a hydrogen fuel cell, whereby a source of hydrogen supplied from a reformer is utilized to supply the hydrogen to the fuel cells within the fuel cell system, and the hydrogen fuel cell is adapted to receive 
In regards to Claim 6, Aamodt, in view of Office, discloses the system as recited in claim 1.  Office further teaches wherein the electrical system comprises a power conditioner comprising electrical circuits operable to invert and filter the electrical power (see pages 2-3; Office teaches wherein the fuel cell system comprises a power conditioner to control current, voltage, frequency and other characteristics (filter) and converting from direct current “DC” to alternating current “AC” (invert), which requires circuits, i.e. electrical circuits operable to filter the electrical power.).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Aamodt by having the electrical system to comprise a power conditioner comprising electrical circuits operable to invert and filter the electrical power, as claimed by the applicant, with a reasonable expectation of success, as Office teaches that hydrogen fuel cell a power conditioner to control current, voltage, frequency and other characteristics (filter) and converting from direct current “DC” to alternating current “AC” (invert), which requires circuits, in order to provide the advantages of providing power in a condition usable by the components of the disinfection system (see pages 2-3).
	In regards to Claim 7, Aamodt discloses wherein the electrical storage comprises a battery (see paragraph [0099]; Aamodt discloses wherein the electrical system comprises batteries to receive and store electrical power).
Claim 10, Aamodt discloses wherein the desired sterilization effect comprises killing one or more microorganisms (see paragraph [0158]). 
In regards to Claim 15, Aamodt discloses wherein the system further comprises: 
A control unit (#236) (see paragraph [0111]), wherein the control unit is:
mounted to the portable housing (the disinfection system which is on a wheeled cart includes a housing (#102), a user interface and the control subsystem) (see figures 1 and 2, and paragraphs [0094], [0098], [0111], [0191]);
adapted to receive the stored electrical power (the disinfection system is powered by the internal power source; paragraph [0099]);
in communication with the hydrogen fuel cell, the electrical system, the heater, and the air distributor (the control subsystem comprises internal sensors, external sensors and motor controllers which monitor and control the components of the disinfection system; paragraphs (0114]. (0124] and [0130]); and configured to:
monitor the operational status of the hydrogen fuel cell, the electrical system, the heater, and the air distributor (the control subsystem comprises internal sensors, external sensors and motor controllers which monitor and control the components of the disinfection system; paragraphs [0114]-[0124] and [0130]);
control the operation of the hydrogen fuel cell, the electrical system, the heater, and the air distributor (the control 
log data about the operational status of the hydrogen fuel cell, the electrical system, the heater, and the air distributor (the control subsystem comprises recording and reporting modules to record various parameters and produce reports regarding operation of the disinfection system; paragraph [0112]).
In regards to Claim 16, Aamodt additionally discloses wherein the data about the operational status comprises one or more of: an output level of the stored electrical power, the temperature of the heated air, an air temperature in one or more locations in the physical space, an operating time period during which the heated air has been distributed into the physical space, a dwell time period during which the heated air is to continue to be distributed into the physical space, a location of the system, an indication of the operational status of one or more of the hydrogen fuel cell, the electrical system, the heater, and the air distributor, and a time entry corresponding to the indication of the operational status of one or more of the hydrogen fuel cell, the electrical system, the heater, and the air distributor (the internal sensors comprise temperature sensors in an exhaust stream (the temperature of the heated air) sending temperature data to the control subsystem; paragraph [0117]).
In regards to Claim 17
the control unit comprises a control panel comprised of a display and a plurality of information entry keys (the control subsystem comprises a user interface (control panel) having a touchscreen (display) and switches and keys (a plurality of information entry keys) (see figure 2); and 
the control unit is configured to: 
display the data about the operational status on the display (see paragraph [0098]; Aamodt discloses the control subsystem displays output to an end user regarding the operational status of the disinfection system);
receive information for controlling the operation of the hydrogen fuel cell, the electrical system, the heater, and the air distributor via the information entry keys (see paragraph [0098]; Aamodt discloses the control subsystem receives information from the end user through the switches and keys to set various operating parameters controlling the component of the disinfection system); and
control the operation of the hydrogen fuel cell, the electrical system, the heater, and the air distributor based on the information received via the information entry keys (see paragraphs [0114]-[0124] and [0130]; Aamodt discloses the control subsystem comprises internal sensors, external sensors and motor controllers which monitor and control the components of the disinfection system.).
In regards to Claim 18, Aamodt discloses further comprising:
an aerosol dispenser, wherein the aerosol dispenser is: 
mounted to the portable housing (the disinfection system comprises a housing having an exhaust port (paragraph [0094]); 
adapted to receive the stored electrical power (the disinfection system is powered by the internal power source (see paragraph [0099]); and 
operable to dispense an aerosol into the physical space for disinfection and deodorization (see paragraphs [0094], [0129] and [0159]-[0161]; Aamodt discloses the exhaust port exhausts a disinfecting medium into an ambient environment which kills airborne pathogens that cause odors).
In regards to Claim 19, Aamodt further comprises: 
a filter, wherein the filter is (see paragraphs [0094] and [0108]): 
mounted to the portable housing (see paragraphs [0094] and [0108]; Aamodt discloses the disinfection system comprise a housing (#102) and a filter that is part of an exhaust stream in the disinfection system  is disposed within the housing); 
adapted to receive the heated air from the air distributor (see paragraph [0108];  Aamodt discloses wherein the filter is in the exhaust stream at various locations throughout the disinfection system, such as to receive heated air from the air distributor); and 
operable to remove particulates from the heated air (the filter is for filtering air in the exhaust stream (paragraph [0108]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aamodt, in view of Office and further in view of Department of Energy (“Fuel Cell Technologies Office”, Energy Efficiency & Renewable Energy, Department of Energy, hereinafter Energy). 
In regards to Claim 5, Aamodt, in view of Office, discloses the system as recited in claim 1, but fails to disclose wherein the hydrogen fuel cell is nearly silent while generating the electrical power and has an energy efficiency of at least about 50%.
However, Energy teaches that fuel cells are the most energy efficient devices for extracting power from fuels.  The fuel cells may run on hydrogen and provide clean power for applications ranging from less than a watt to multiple megawatts.  Fuel cells directly convert the chemical energy in hydrogen to electricity, with pure water and potentially useful heat as the only byproducts. Hydrogen fuel cells can use 60% of the fuel’s energy-corresponding to more than a 50% reduction in flue consumption compared to conventional gasoline internal combustion engines.  In addition, fuel cells operate quietly, have fewer moving parts, and are well suited to a variety of operations (see page 1, Fuel Cells and Why Fuel Cells?).  
Energy further teaches that PEM fuel cells with direct hydrogen gas feed has an electrical efficiency of 60%, i.e. energy efficiency of at least about 50% (see page 2, chart-comparison of fuel cell technologies), which falls inside the claimed range of at least about 50%, thereby making the claimed range prima facie obvious.  See MPEP 2144.05.  
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Aamodt, in view of Office, by having the hydrogen fuel cell being nearly silent while generating the .  
Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt, in view of Office, and further in view of Rutala et al. (“Guide to Disinfection and Sterilization in Healthcare Facilities”.  Department of Health & Human Services, hereinafter Rutala). 
In regards to Claims 8-9, Aamodt, in view of Office, discloses the system as recited in claim 1, but fails to disclose wherein the desired sterilization effect comprises killing one or more insects, wherein the temperature sufficient to achieve a desired sterilization effect is a temperature between about 120ºF and about 140ºF.
However, Rutala teaches and presents recommendations on preferred method for cleaning, disinfection and sterilization of patient-care medical devices and for cleaning and disinfecting the healthcare environment.  The choice of disinfectant, concentration and exposure time is based on the risk for infection associated with the use of the equipment and other factors (see executive summary). Useful disinfectants for a desired sterilization effect comprises peracetic acid at a sterilization temperature of from about 
Examiner notes that although Aamodt, in view of Office and Rutala, is silent in regards to wherein the desired sterilization effect comprises killing one or more insects, the system as disclosed by Aamodt, as modified above discloses a substantially similar system and operated at a desired sterilization temperature which falls inside the desired sterilization temperature, as claimed by the applicant.  Therefore, it is considered prima facie obvious, absent evidence to the contrary, that Aamodt’s system, as modified above, is capable of functioning in the same manner as claimed, such that is kills one or more insects, as it has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed functions are considered prima facie obvious.  See MPEP 2112.01.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Aamodt, in view of Office, by modifying the biocide agent and to provide a temperature sufficient to achieve a desired sterilization effect of between about 122-133ºF and the desired sterilization effect comprises killing one or more insects, as claimed by the applicant, with a reasonable expectation of success, as Rutala teaches and presents recommendations on preferred method for cleaning, disinfection and sterilization of patient-care medical devices and for cleaning and disinfecting the healthcare environment, wherein the choice of disinfectant, concentration and exposure time is based on the risk for infection associated with the use of the equipment and other factors and useful disinfectants for 
In regards to Claim 11, Aamodt, in view of Office, discloses the system as recited in claim 1, but fails to disclose wherein the temperature sufficient to achieve a desired sterilization effect is a temperature that exceeds about 100ºF.
However, Rutala teaches and presents recommendations on preferred method for cleaning, disinfection and sterilization of patient-care medical devices and for cleaning and disinfecting the healthcare environment.  The choice of disinfectant, concentration and exposure time is based on the risk for infection associated with the use of the equipment and other factors (see executive summary). Useful disinfectants for a desired sterilization effect comprises peracetic acid at a sterilization temperature of from about 50ºC-56ºC (122ºF-133ºF) (see page 109, table 4), wherein the temperature of 122ºF to 133ºF falls inside the claimed range of exceeding about 100ºF, thereby making the claimed range prima facie obvious.  See MPEP 2144.05.
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Aamodt, in view of Office, by modifying the biocide agent and to provide a temperature sufficient to achieve a desired sterilization effect of between about 122-133ºF and the desired sterilization effect comprises killing one or more insects, as claimed by the applicant, with a reasonable expectation of success, as Rutala teaches and presents recommendations on preferred method for cleaning, disinfection and sterilization of patient-care medical devices and for cleaning and disinfecting the healthcare environment, wherein the choice .
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aamodt, in view of Office, and further in view of Peterson et al. (US Pat. Pub. No. 2007/0193999, hereinafter Peterson).
In regards to Claim 12, Aamodt, in view of Office, discloses the system as recited in claim 1.  Aamodt discloses wherein the portable housing comprises an electrical connection (see paragraphs [0124] and [0191]; Aamodt discloses a wheeled cart having external sensor ports to electrically connect sensors external to the disinfection system.). 
Aamodt fails to disclose wherein the electrical connection is adapted to receive the stored electrical power and to provide the stored electrical power for use outside the portable housing.
However, Peterson teaches a heated construction box comprising a housing, fuel cells within the housing to power the box and an electrical system comprising an electrical storage for holding stored electrical power, a heater and a fan, i.e. air distributor, to improve efficacy of the heater and maintain even heat distribution within the environment (see paragraphs [0052]-[0053]).  Further, the fuel cells comprise a connection to power the internal heater and power sockets.  The power sockets provide electrical power for use outside the heated construction box (see figure 6A and paragraph [0062]).  This is considered equivalent to wherein the electrical connection is adapted to receive the 
It would have been obvious by one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the system as disclosed by Aamodt, in view of Office, by having the electrical connection being adapted to receive the stored electrical power and to provide the stored electrical power for use outside the portable housing, as claimed by the applicant, with a reasonable expectation of success, as Peterson teaches a heated construction box comprising a housing, fuel cells within the housing to power the box and an electrical system comprising an electrical storage for holding stored electrical power, a heater, a fan to improve efficacy of the heater and maintain even heat distribution within the environment, and an electrical connection to power external devices within the wheeled cart for efficiently powering external sensors in a room without power available (see paragraphs [0052]-[0053] and [0062]).  
In regards to Claim 13, Aamodt, in view of Office and Peterson, discloses the system as recited in claim 12.  Aamodt, as modified above, discloses a peripheral, i.e. external sensor, adapted to be coupled to the electrical connection source (external sensor electrically connected to the external sensor ports) and the peripheral comprises one or more of a fan, a sensor and a light (see paragraph [0124]).  Peterson further teaches wherein the peripheral, i.e. power tool, coupled with the power sockets, i.e. electrical connection, to receive power from the fuel cell’s storage electrical power (see paragraph [0062]).  This is considered equivalent to wherein the peripheral is adapted to be coupled to the electrical connection to receive the stored electrical power.

In regards to Claim 14, Aamodt, in view of Office and Peterson, discloses the system as recited in claim 12.  Aamodt further discloses a UV light source adapted to be coupled to the electrical connection and to receive the stored electrical power, and is operable to provide UV light in the physical space for treating against microorganisms (see figure 2 and paragraphs [0110] and [0191]; Aamodt further discloses a treatment subsystem comprising a UV treatment system, wherein the treatment subsystem is controlled by the control subsystem, i.e. coupled to the electrical connection, to be turned on and off, i.e. receive the stored electrical power, and the UV system operates to expose recovered biocide agent to the UV light in the disinfection system located in the room being subjected to sterilization). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.